Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, filed 9 July 2021, and the Amendment and Applicants’ Arguments/Remarks, all filed 10 June 2021 are acknowledged.
	Claims 28-30, 33-34, 38, 40-42, 44-50, and 52-55 are currently pending.  Claims 1-27, 31-33, 35-37, 39, 43, and 52 have been cancelled.  Claims 28 and 34 have been amended.  Claims 28-30, 33-34, 38, 40-42, 44-50, and 52-55 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2021 has been entered.
	
New/Modified Rejections
Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 28-30, 33-34, 38, 40-42, 44-50, and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 28 recites “a composition consisting essentially of nanoparticulate genistein and one or more pharmaceutically acceptable excipients.” The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. In the instant case, the materials that affect the basic and novel characteristics have not been specified.  Therefore, the claim should be interpreted as the open “comprising” language.  In addition, claim 38 recites “the composition comprises a diluent and preservative.” The use of the open language of “comprises” conflicts with the language of “consisting essentially of”.  Thus the metes and bounds of “consisting essentially of” cannot be determined. For examination purposes the claim will be interpreted as the open “comprising” language. 



Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 28-30, 33-34, 38, 40-42, 44-50, and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder, Jr. et al. (U.S. Patent No. 8,551,530) in view of Goer (U.S. Patent Application Publication No. 2013/0137916).
	Regarding instant claims 28, 33-34, and 50, Elder, Jr. et al. teach formulations of nanoparticulate genistein.  See abstract.  Elder, Jr. et al. teach a method of treating acute radiation syndrome comprising identifying a subject that has experienced exposure to radiation of at least 0.3 Gray or 30 rads and administering a therapeutically effective amount of a genistein formulation comprising nanoparticulate genistein, one or more pharmaceutically acceptable excipients including polyvinylpyrrolidone, wherein the nanoparticulate genistein exhibits a D(0.50) of 0.5µm or less, wherein genistein is administered in an amount between 250 and 500 mg/ml.  See claim 1.  Radioprotective agents protect cells or living organism from the deleterious cellular effects that result from exposure to ionizing radiation.  See column 4, lines 20-43.  Genistein is a radioprotective agent and inhibits protein tyrosine kinases.  See column 12, lines 21-38. 
	Regarding instant claim 29, the subject is a human.  See column 4, lines 44-47.   
	Regarding instant claim 38, the composition additionally comprises a diluent and preservative.  See claim 2 and column 9, lines 46-59.
	Regarding instant claims 40-41, genistein is present in an amount ranging from 40 to 75%.   See claim 8. 

	Regarding instant claims 44-45, the composition is formulated as a capsule for oral delivery.  See column 9, lines 46-59. 
	Regarding instant claims 47-49 and 55, genistein is administered 24 hours prior to radiation.  See column 16, lines 49-62.  Example 5 shows a twice daily administration of genistein for 6 days prior to administration.  
	Elder, Jr. et al. do not teach proton radiation.
	Goer teaches a method of treating cancer comprising administering to the patient a radiation sensitizer and subjecting the patient to radiation therapy.  See abstract.  The energy source for radiation therapy may come from particle beams such as protons.  See paragraph [0056].  Chemotherapeutic agents are administered conjointly with the methods of the invention.  Chemotherapeutic agents include genistein.  See paragraph [0073].  The patient is administered a radio sensitizer and subjected to radiation within 2 hours of each other.  See claim 49.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use proton beam radiation in the method of Elder, Jr. et al. because Goer teaches that proton beam therapy targets high doses of protons to a tumor while doing less damage to normal tissues in front of or behind the tumor.  See paragraph [0059]. One would have been motivated to use proton beam therapy to treat cancers that are difficult or dangerous to treat with surgery.  See paragraph [0059].  There would have been a reasonable expectation of success that genistein would reduce the deleterious effects of proton radiation because Elder, Jr. et al. teach that genistein is a radioprotectant effective against radiation of at least 0.3 Gray or 30 rads.  It would have been well within the purview of the skilled artisan to modify the dosing regimen regarding amounts and time of drug administration to achieve the optimal therapeutic outcome.  

Response to Arguments
	Applicants’ arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
8.	Applicants argued, “Elder does not teach or suggest using genistein to reduce or mitigate the effects of proton radiation. Goer uses nitroimidazole radiation sensitizers in combination with radiotherapy.  Genistein is in a laundry list of compounds administered with radiation sensitizers.  Goer discloses that in some embodiments the radiation sensitizer can be co-administered with a radioprotectant to protect noncancerous cells from damage caused by radiation therapy. Goer does not teach genistein as a radioprotectant. Thus one would not have been motivated to use genistein to reduce or mitigate one or more effects of exposure to proton radiation.”
	In response to applicants’ arguments, the instant specification lists effects of exposure as ARS effects, carcinogenesis, central nervous system damage, degenerative effects on tissue and death.  See paragraph [0047].  Since genistein is an anti-angiogenic agent, it blocks blood vessels that support tumor growth, i.e., reduce carcinogenesis.  In addition, Figure 1 shows that genistein can protect from direct damage of proton radiation via tyrosine kinase inhibitors.  Elder teaches radioprotective agents protect cells or living organism from the deleterious cellular effects that result from exposure to ionizing radiation.  See column 4, lines 20-43.  Genistein is a radioprotective agent and inhibits protein tyrosine kinases.  See column 12, lines 21-38.  Lastly, Elder, Jr. et al. teach a method of treating acute radiation syndrome comprising identifying a subject that has experienced exposure to radiation of at least 0.3 Gray or 30 rads and administering a therapeutically effective amount of a genistein formulation. Therefore, genistein is known to be effective to treat symptoms of exposure to radiation of at least 30 rads.  Since genistein is already known to be administered to patients undergoing proton therapy as taught by Goer, and is an anti-
	Thus this rejection is maintained.  

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615